DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The office acknowledges Applicant’s response filed 01/25/2021.

Response to Applicant’s Arguments
Applicant’s arguments, see page 8 of “Applicant Arguments/Remarks”, filed 01/25/2021, with respect to the objection to claim 15, rejection of claim 7 under 35 USC 112(a), and rejection of claims 2, 7, 17, and 20 under 35 USC 112(b) have been fully considered and are persuasive.  The objections/rejections outlined above have been withdrawn. 
Applicant's arguments filed 01/258/2021 have been fully considered but they are not persuasive. On pages 8-9 of applicant’s arguments/remarks, it is argued that Rebeaud (US 5,784,939) in view of Hiroshi (JP 2004268175 A) does not disclose all of the elements as claimed in claim 1. Specifically, it is argued, “Hiroshi constitutes non-analogous art because it is directed to an apparatus for punching a flexible wiring board from a film-shaped press object (Hiroshi, page 1, lines 18-19). As stated on page 1, lines 21-24, Hiroshi is directed to a pressing device 102 in which a pair of dies 115a and 115b are arranged vertically, and a film-like pressing object 114 such as a flexible wiring board is supported at an intermediate position.” The office respectfully disagrees. As stated in MPEP 2141.01(a).I a reference is analogous art to the claimed invention if: 
(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 

It is presented that Hiroshi is both (1) of the same field of endeavor as the claimed invention, and is (2) reasonably pertinent to the problem faced by the inventor. As for (1), Hiroshi teaches a device for moving an upper tool and lower tool (Fig 1, #15a/#15b) using an alignment device (Fig 1, #25) for working on a press object (Fig 1, #44). One of ordinary skill in the art would recognize based on the above description that Hiroshi represents the same field of endeavor (i.e. a device with two position-changeable tools utilizing a camera to move said tools). As for (2), Hiroshi teaches the use of camera/cameras (Fig 1, #25) for automatically aligning an upper and lower tool (Fig 1, #15a/#15b). One of ordinary skill in the art would recognize that the teachings of Hiroshi represents an art that is “reasonably pertinent to the problem faced by the inventor” (i.e. a device using a camera-assisted method of aligning an upper and lower tool for processing a workpiece {#44}). Therefore, it is deemed that Hiroshi represents analogous prior art for modification of Rebeaud, as demonstrated below.
On pages 9-10 of applicant’s arguments/remarks, it is presented that Rebeaud in view of Hiroshi does not teach the claimed elements of claim 7. The Office respectfully disagrees. See section 12 below demonstrating the rejection of claim 7 over Rebeaud in view of Hiroshi.

Summary
	This communication is a Final Office Action Non-Final on the merits.
Claims 1 – 15 and 17 – 20 are pending.
Claims 1 – 15 and 17 – 20 are rejected.
Claims 1 – 4, 6 – 10, 12 – 15, and 17 – 20 are amended.
Claims 5 and 11 are previously presented.
Claim 16 is canceled.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The claim recites, “…wherein the method is performed a device in the form…” However, it appears that the claim should instead recite, “…wherein the method is performed in a device in the form…” or “…wherein the method is performed on a device in the form…”
Appropriate correction is required.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rebeaud (US 5,784,939) in view of Hiroshi (JP 2004268175A; machine translation provided in OC set mailed on 09/28/2020).

Regarding claim 1, Rebeaud teaches a method of aligning an upper changeable tool and a lower changeable tool in a device for processing cardboard or plastic packaging workpiece sheets (See Fig 1 illustrating the device for processing workpiece sheets for packaging. See at least col 1, lines 9-12 describing a device for processing paperboard or cardboard), the method comprising: 
inserting the lower changeable tool into a holder on a device side (See Fig 1, #10 illustrating a changeable lower tool held in a “lower supporting frame” that is analogous to a holder), the lower changeable tool and the upper changeable tool configured to perform at least part of the processing (See col 4, lines 14-34 describing processing of the workpiece by the upper and lower tools);
moving a sheet of the workpiece sheets into the device until the sheet lies above the lower changeable tool (See col 4, lines 21-67 describing the movement of the sheet to above the lower tool);
(See Fig 1, #2 illustrating an “upper tool” held in an “upper support frame” that is analogous to a holder); 
removing the sheet (See col 4, lines 21-67 describing the removal of the sheet from above the lower tool).
	Rebeaud does not specifically teach aligning the upper changeable tool in relation to the sheet with the aid of at least one camera, aligning the lower changeable tool in relation to the upper changeable tool with the aid of the at least one camera.
	Hiroshi teaches aligning the upper changeable tool in relation to the sheet with the aid of at least one camera, aligning the lower changeable tool in relation to the upper changeable tool with the aid of the at least one camera (See Fig 1, #25 illustrating a photographing device “digital camera.” See further lines 93-95 that describes a series of photographing devices {at least two} cameras on an arm {#27}. See at least page 3, line 118 {starting; “...When the lighting device 22 is turned on…”} to page 4, line 147 {ending; “…the error angle are eliminated.”}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation of the alignment of the device, as described by Hiroshi in lines 10-16.

Regarding claim 2, Rebeaud and Hiroshi teach the claimed invention except for making the camera removable such that the camera is removed after alignment. It would have been 

Regarding claim 3, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the method according to claim 1 further comprising providing a plurality of the cameras, wherein a field of view of a first camera of the cameras covers an area that is a front edge area of the lower changeable tool in the feed direction of the sheet, and a field of view of a second camera of the cameras covers a rear edge area of the lower changeable tool.
	Hiroshi teaches the method according to claim 1 further comprising providing a plurality of the cameras, wherein a field of view of a first camera of the cameras covers an area that is a front edge area of the lower changeable tool in the feed direction of the sheet (See Figs 1-3 illustrating a field of view of a camera), and a field of view of a second camera of the cameras covers a rear edge area of the lower changeable tool (See page 3, lines 93-95 describing that there are two photographing devices {cameras} arranged on an arm {see Fig 1, #27}. See further Fig 5 illustrating that the cameras cover an area that can be considered a front and back edge of the tools {#461 and #462}. The “alignment marks” {#46} would be the positions at which the cameras cover, and without the sheet in the device, the cameras would cover a front and rear edge area).


Regarding claim 4, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the method according to claim 1, further comprising attaching the at least one camera to the device at such a distance from the changeable tools that a field of view of the at least one camera covers the upper changeable tool.
	Hiroshi teaches the method according to claim 1, further comprising attaching the at least one camera to the device at such a distance from the changeable tools that a field of view of the at least one camera covers the upper changeable tool (See page 5, lines 171-176 that state that the cameras may be positioned above the device/sheet such that the cameras may be positioned above the upper changeable tool).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.

Regarding claim 5, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the method according to claim 4, further comprising 
	Hiroshi teaches the method according to claim 4, further comprising attaching the at least one camera to a retainer configured for allowing displacement and alignment of the camera with respect to the upper changeable tool (Merriam Webster defines a retainer as, “a device or structure that holds something in place.” See page 3, lines 93-97 that states that the photographic device is fixed on the arm #27. See further Figs 1-3 illustrating the camera being held on an arm, #27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.

Regarding claim 6, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the method according to claim 4, further comprising sensing by the camera an opening in the upper changeable tool for determining the position of the upper changeable tool, and sensing the lower changeable tool through the opening for aligning the upper and the lower changeable tools with respect to each other.
	Hiroshi teaches the method according to claim 4, further comprising sensing by the camera an opening in the upper changeable tool for determining the position of the upper changeable tool, and sensing the lower changeable tool through the opening for aligning the upper and the lower changeable tools with respect to each other (See Fig 1 that illustrates a through hole {#21a} on the lower plate {lower changeable tool}. See further page 5, lines 171-176 that states that the cameras may be positioned above the top plate, and therefore the through holes would be located on the upper plates).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.

Regarding claim 7, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the method according to claim 1, further comprising releasably inserting the at least one camera in a form-fitting seat of the upper changeable tool.
	Hiroshi teaches the method according to claim 1, further comprising inserting the at least one camera in a form-fitting seat of the upper changeable tool (See at least page 5, lines 171-176 that describe that the cameras are placed above the upper tool, and an illuminating device placed below the lower tool. With that configuration, the lighting from the illuminating device would be shining through the bottom plate, such that the lighting acts as the “mark” on the lower changeable tool that is detected by the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.


Regarding claim 8, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the method according to claim 1, further comprising, providing the lower changeable tool with at least one mark that is adapted to be detected by the at least one camera, and using the at least one mark as a target position of the lower changeable tool to align with the upper changeable tool.
	Hiroshi teaches the method according to claim 1, further comprising, providing the lower changeable tool with at least one mark that is adapted to be detected by the at least one camera, and using the at least one mark as a target position of the lower changeable tool to align with the upper changeable tool (See at least page 5, lines 171-176 that describe that the cameras are placed above the upper tool, and an illuminating device placed below the lower tool. With that configuration, the lighting from the illuminating device would be shining through the bottom plate, such that the lighting acts as the “mark” on the lower changeable tool that is detected by the camera).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi 

Regarding claim 9, Rebeaud teaches all of the elements described above; however, Rebeaud does not specifically teach the method according to claim 1, wherein the aligning of the upper changeable tool in relation to the sheet comprises identifying marks provided on the sheet or edges, of a cut, produced on the sheet.
	Hiroshi teaches the method according to claim 1, wherein the aligning of the upper changeable tool in relation to the sheet comprises identifying marks provided on the sheet or edges, of a cut, produced on the sheet (See at least pages 3-4, lines 118-128, lines 133-137, and lines 144-147 that describe the alignment of the tools with the use of marks provided on the sheet {see Figs 5 and 6}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.

Regarding claim 10, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the method according to claim 1, wherein the aligning is performed with the aid of a display device in the form of a screen that is coupled to the at least one camera and reproduces the image captured by the at least one camera.
(See at least page 4, lines 133-139 that illustrate the position of marks located on a screen for use in alignment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.

Regarding claim 11, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the method according to claim 10, further comprising loading an electronic mark added to the camera image into the screen to represent the current camera orientation.
	Hiroshi teaches teach the method according to claim 10, further comprising loading an electronic mark added to the camera image into the screen to represent the current camera orientation (See Fig 6 that illustrates the position of the camera represented as 461 and 462).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.

Regarding claim 12, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the method according to claim 10, further comprising performing the aligning manually either exclusively by means of the screen or by additionally using digital sensor units which are electronically coupled to the control unit of the device, determining the positions of parts that move during the setting of the associated changeable tool identifying alignment errors via the control unit on the basis of the image information received from the at least one camera and outputting data for the display of at least one of the current misalignment and the target position to display devices in the form of displays which are integrated in the sensor units.
Hiroshi teaches teach the method according to claim 10, further comprising performing the aligning manually either exclusively by means of the screen (See at least page 4, lines 133-147 that describes the alignment is performed manually with the use of a screen) or by additionally using digital sensor units which are electronically coupled to the control unit of the device, determining the positions of parts that move during the setting of the associated changeable tool identifying alignment errors via the control unit on the basis of the image information received from the at least one camera and outputting data for the display of at least one of the current misalignment and the target position to display devices in the form of displays which are integrated in the sensor units (See at least page 4, lines 133-147 that describes the alignment performed by differences between a target position and an actual position. See further Fig 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of 

Regarding claim 13, Rebeaud and Hiroshi teach the claimed invention except for an automated method for adjusting the changeable tools. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include motors to the device as taught by Hiroshi to change the manual adjustment method taught (see Hiroshi, page 4 lines 133-147) to an automated alignment method, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Further, one of ordinary skill in the art would recognize that the use of motors in combination with an automated alignment means as taught by Hiroshi represents an obvious means to align the upper and lower tools of Hiroshi. One of ordinary skill in the art would recognize that such a modification would result in the predictable result of a device with an automatically movable tool based on the position data of the camera.

Regarding claim 14, Rebeaud and Hiroshi teach all of the elements described above. Rebeaud further teaches the method according to claim 1, wherein the method is performed a device in the form of a flat bed die-cutting device, a flat bed stripping device, an embossing device or a sheet printing device (See at least Fig 1 that illustrates a flat bed stripping device).

Regarding claim 15, Rebeaud teaches a device for processing cardboard or plastic packaging workpiece sheets (See Fig 1 illustrating the device for processing workpiece sheets for packaging), the device comprising: 
a processing station including a transport device for transporting the workpiece sheets through the processing station in succession (See at least col 3, lines 20-35 describing the processing station with a device for transporting workpiece sheets);
{02327300.1}3an upper changeable tool and a lower changeable tool, the changeable tools configured for the processing of the workpiece sheets, the changeable tools being configured to be fastened in holders on the device side and to be aligned with each other (See Fig 1, #10 illustrating a lower changeable lower tool held in a “lower supporting frame” that is analogous to a holder. See Fig 1, #2 illustrating an “upper tool” held in an “upper support frame” that is analogous to a holder. See further col 4, lines 14-67); 
a central electronic control unit for controlling the device (See Fig 5, lines 7-26 describing the use of control means to control the device). 
Rebeaud does not specifically teach at least one digital camera coupled to the control unit and mounted in the processing station, such that when a sheet of the workpiece sheets has been moved in, the camera optically detects the sheet and, when the sheet has been moved out, the at least one camera optically detects the lower changeable tool,
an adjustment device for independently aligning the upper and lower changeable tools with each other based on the optical detections; and 
at least one display device configured to reproduce a current alignment of the sheet that has been moved in, relative to the upper changeable tool and, when the sheet has been moved 
Hiroshi teaches at least one digital camera coupled to the control unit and mounted in the processing station, such that when a sheet of the workpiece sheets has been moved in, the camera optically detects the sheet and, when the sheet has been moved out, the at least one camera optically detects the lower changeable tool (See Fig 1, #25 illustrating a photographing device “digital camera.” See further lines 93-95 that describes a series of photographing devices {at least two} cameras on an arm {#27}. See further at least page 3, line 118 {starting; “...When the lighting device 22 is turned on…”} to at least page 4, line 147 {ending; “…the error angle are eliminated.”} wherein the alignment process using the cameras and display device is described), and 
an adjustment device for independently aligning the upper and lower changeable tools with each other based on the optical detections (See page 4, lines 144-147 describing the adjustment of the upper and lower tools); and
at least one display device configured to reproduce a current alignment of the sheet that has been moved in, relative to the upper changeable tool and, when the sheet has been moved out, to reproduce the alignment of the lower changeable tool relative to the upper changeable tool (See at least Fig 6 illustrating a display device showing the alignment markings. See further pages 3-4 and lines 118-147 describing the alignment using display devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of 

Regarding claim 17, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the device according to claim 15, wherein the adjustment device comprises manual adjustment devices.
	Hiroshi teaches the device according to claim 15, wherein the adjustment device comprises manual adjustment devices (See page 4, lines 133-147 describing manual adjustment means).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.

Regarding claim 18, Rebeaud and Hiroshi teach the claimed invention except for an automated method for adjusting the changeable tools. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include motors to the device as taught by Hiroshi to change the manual adjustment method taught (see Hiroshi, page 4 lines 133-147) to an automated alignment method, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Further, one of ordinary skill in the art would recognize that the use of motors in combination with an automated 

Regarding claim 19, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the device according to claim 15, further comprising a display device including a screen for reproducing at least one of the camera image(s) and displays provided on sensor units of the adjustment device, wherein the control unit is configured to output on the display device information about at least one of the current position and the relation between the current position and the target position of the changeable tool.
	Hiroshi teaches the device according to claim 15, further comprising a display device including a screen for reproducing at least one of the camera image(s) and displays provided on sensor units of the adjustment device, wherein the control unit is configured to output on the display device information about at least one of the current position and the relation between the current position and the target position of the changeable tool (See Figs 1-3 illustrating the camera as a sensor device. See further Fig 6 illustrating that the sensed information from the camera is displayed on a display device, displaying the current position of the camera).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.

Regarding claim 20, Rebeaud teaches all of the elements described above, however, Rebeaud does not specifically teach the device according to claim 15, wherein the upper changeable tool includes a seat for insertion of an associated camera, and the lower changeable tool includes at least one mark that is detectable by the at least one camera and symbolizes a target position of the lower changeable tool aligned in relation to the upper changeable tool.
	Hiroshi teaches the device according to claim 15, wherein the upper changeable tool includes a seat for insertion of an associated camera, and the lower changeable tool includes at least one mark that is detectable by the at least one camera (See at least page 5, lines 171-176 that describe that the cameras are placed above the upper tool, and an illuminating device placed below the lower tool. With that configuration, the lighting from the illuminating device would be shining through the bottom plate, such that the lighting acts as the “mark” on the lower changeable tool that is detected by the camera) and symbolizes a target position of the lower changeable tool aligned in relation to the upper changeable tool (See at least page 4, lines 133-147 that describe the alignment of the tools using the information captured by the cameras).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Hiroshi to include cameras in communication with display devices in order to allow for the alignment of the upper and lower tools with the motivation of providing a device that is suitable for automation, as described by Hiroshi in lines 10-16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731